DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Lois D Mermelstein on 03/16/21. The application has been amended as follows: 

1. (Currently Amended)    A method comprising:
analyzing an authentication passphrase to identify a first set of parts of speech in the authentication passphrase, the authentication passphrase comprising a first sentence in narrative text form, the first sentence reflecting a previously-set emotional tone, the first set of parts of speech comprising any of one or more members of a set comprising one or more subjects, objects, and verbs in the authentication passphrase; 
determining, based on comparing the first set with a second set of parts of speech comprising any of one or more members of a set comprising one or more subjects, objects, and verbs in a stored passphrase, the stored passphrase comprising a second sentence in narrative text form, the second sentence reflecting the previously-set 
determining, based on comparing the first set with a third set of parts of speech comprising any of one or more members of a set comprising one or more subjects, objects, and verbs in a second stored passphrase, that the first set and the third set have less than a threshold number of parts of speech in common;
scoring, in response to the determining, the authentication passphrase, the scoring determining a level of the previously-set emotional tone in the text of the authentication passphrase; and 
allowing access to a protected resource in response to the score being above a threshold.

2. (Previously Presented) The method of claim 1, further comprising: receiving, from a user, speech comprising a voice form of the authentication passphrase; and converting the speech into the authentication passphrase.

3. (Previously Presented) The method of claim 1, wherein analyzing the [[an]] authentication passphrase to identify the first set of parts of speech in the authentication passphrase further comprises: normalizing each of the parts of speech in the first set of parts of speech in the authentication passphrase to a set form.

4. (Cancelled) 



6. (Previously Presented) The method of claim 1, further comprising: determining, based on comparing the first set with the second, that the first set and the second set have equal to or greater than a threshold number of parts of speech in common; and rejecting, in response to the determining, the authentication passphrase.

7. (Previously Presented) The method of claim 1, further comprising: receiving, during a setup phase, the previously-set from emotional tone.

8. (Previously Presented) The method of claim 1, further comprising: storing, in response to the determined score being above a threshold, the first  set of parts of speech.

9. (Currently Amended) A computer usable program product comprising one or more computer- readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: 
program instructions to analyze an authentication passphrase to identify a first set of parts of speech in the authentication passphrase, the authentication passphrase comprising a first sentence in narrative text form, the first sentence reflecting a previously-set emotional tone, the first set of parts of speech comprising any of one or more members of a set comprising one or more subjects, objects, and verbs in the authentication passphrase; 

program instructions to determine, based on comparing the first set with a third set of parts of speech comprising any of one or more members of a set comprising one or more subjects, objects, and verbs in  a second stored passphrase, that the first set and the third set have less than a threshold number of parts of speech in common;
program instructions to score,  in response to the determining, the authentication passphrase, the scoring determining a level of the previously-set emotional tone in the text of the authentication passphrase; and 
program instructions to allow access to a protected resource in response to the score being above a threshold.

10. (Previously Presented) The computer usable program product of claim 9, further comprising: program instructions to receive, from a user, speech comprising a voice form of the authentication passphrase; and program instructions to convert the speech into the authentication passphrase.

11. (Previously Presented) The computer usable program product of claim 10, wherein analyzing the authentication passphrase to identify the first set of parts of speech in the 

12. (Cancelled) 

13. (Previously Presented) The computer usable program product of claim 9, wherein the threshold number of parts of speech in common is set corresponding to a desired level of access control strictness.

14. (Previously Presented) The computer usable program product of claim 9, further comprising: program instructions to determine, based on comparing the first set with the  second, that the first set and the second set have equal to or greater than a threshold number of parts of speech in common; and program instructions to reject, in response to the determining, the authentication passphrase.

15. (Previously Presented) The computer usable program product of claim 9, further comprising: program instructions to receive, during a setup phase, the previously-set emotional tone.

16. (Previously Presented) The computer usable program product of claim 9, further comprising: program instructions to store, in response to the determined score being above a threshold, the first set of parts of speech.

17. (Original) The computer usable program product of claim 9, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.

18. (Original) The computer usable program product of claim 9, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.

19. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
program instructions to analyze an authentication passphrase to identify a first set of parts of speech in the authentication passphrase, the authentication passphrase comprising a first sentence in narrative text form, the first sentence reflecting a previously-set emotional tone, the first set of parts of speech comprising any of one or more members of a set comprising one or more subjects, objects, and verbs in the authentication passphrase; 

program instructions to determine, based on comparing the first set with a third set of parts of speech comprising any of one or more members of a set comprising one or more subjects, objects, and verbs in  a second stored passphrase, that the first set and the third set have less than a threshold number of parts of speech in common;
program instructions to score,  in response to the determining, the authentication passphrase, the scoring determining a level of the  previously-set emotional tone in the text of the authentication passphrase; and 
program instructions to allow access to a protected resource in response to the score being above a threshold.

20. (Previously Presented) The computer system of claim 19, further comprising: program instructions to receive, from a user, speech comprising an authentication passphrase in a voice form of the authentication passphrase; and program instructions to convert the speech into the authentication passphrase.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498